


110 HR 2049 IH: To amend the Occupational Safety and Health Act of 1970

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2049
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Ms. Woolsey (for
			 herself, Mr. George Miller of
			 California, Mr. Kildee,
			 Mr. Payne,
			 Mr. Tierney,
			 Mr. Holt, Ms. Linda T. Sánchez of California,
			 Mr. Loebsack,
			 Mr. Hare, Ms. Shea-Porter, Mr.
			 Engel, Mr. McDermott, and
			 Mr. Doyle) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Occupational Safety and Health Act of 1970
		  to expand coverage under the Act, to increase protections for whistleblowers,
		  to increase penalties for certain violators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting America’s Workers Act.
		2.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Occupational
			 Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
		ICOVERAGE AND
			 APPLICATION OF ACT
			101.Coverage of
			 public employees
				(a)In
			 GeneralSection 3(5) (29 U.S.C. 652(5)) is amended by striking
			 but does not include and all that follows and inserting
			 including the United States, a State, or a political subdivision of a
			 State..
				(b)ConstructionNothing
			 in this Act shall be construed to affect the application of section 18 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 667).
				102.Application of
			 ActSection 4(b) (29 U.S.C.
			 653(b)(1)) is amended—
				(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (5), (6), and (7), respectively;
			 and
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)If a Federal agency has promulgated
				and is enforcing a standard or regulation affecting occupational safety or
				health of some or all of the employees within that agency’s regulatory
				jurisdiction, and the Secretary determines that such a standard or regulation
				as promulgated and the manner in which the standard or regulation is being
				enforced provides protection to those employees that is at least as effective
				as the protection provided to those employees by this Act and the Secretary’s
				enforcement of this Act, the Secretary may publish a certification notice in
				the Federal Register. The notice shall set forth that determination and the
				reasons for the determination and certify that the Secretary has ceded
				jurisdiction to that Federal agency with respect to the specified standard or
				regulation affecting occupational safety or health. In determining whether to
				cede jurisdiction to a Federal agency, the Secretary shall seek to avoid
				duplication of, and conflicts between, health and safety requirements. Such
				certification shall remain in effect unless and until rescinded by the
				Secretary.
						(2)The Secretary shall, by regulation,
				establish procedures by which any person who may be adversely affected by a
				decision of the Secretary certifying that the Secretary has ceded jurisdiction
				to another Federal agency pursuant to paragraph (1) may petition the Secretary
				to rescind a certification notice under paragraph (1). Upon receipt of such a
				petition, the Secretary shall investigate the matter involved and shall, within
				90 days after receipt of the petition, publish a decision with respect to the
				petition in the Federal Register.
						(3)Any person who may be adversely
				affected by—
							(A)a decision of the Secretary certifying
				that the Secretary has ceded jurisdiction to another Federal agency pursuant to
				paragraph (1); or
							(B)a decision of the Secretary denying a
				petition to rescind such a certification notice under paragraph (1),
							may, not later than 60 days after such decision is
				published in the Federal Register, file a petition challenging such decision
				with the United States court of appeals for the circuit in which such person
				resides or such person has a principal place of business, for judicial review
				of such decision. A copy of the petition shall be forthwith transmitted by the
				clerk of the court to the Secretary. The Secretary’s decision shall be set
				aside if found to be arbitrary, capricious, an abuse of discretion, or
				otherwise not in accordance with law.(4)Nothing in this Act shall apply to
				working conditions covered by the Federal Mine Safety and Health Act of 1977
				(30 U.S.C. 801 et
				seq.).
						.
				IIINCREASING
			 PROTECTIONS FOR WHISTLEBLOWERS
			201.Employee
			 actionsSection 11(c)(1) (29
			 U.S.C. 660(c)(1)) is amended by inserting before the period at the end the
			 following: , including reporting any injury, illness, or unsafe
			 condition to the employer, agent of the employer, safety and health committee
			 involved, or employee safety and health representative involved.
			202.Prohibition of
			 discriminationSection 11(c)
			 (29 U.S.C. 660(c)) is amended by striking paragraph (2) and inserting the
			 following:
				
					(2)No person shall discharge or in any
				manner discriminate against an employee for refusing to perform the employee’s
				duties if the employee has a reasonable apprehension that performing such
				duties would result in serious injury to, or serious impairment of the health
				of, the employee or other employees. The circumstances causing the employee’s
				apprehension of serious injury or serious impairment of health shall be of such
				a nature that a reasonable person, under the circumstances confronting the
				employee, would conclude that there is a bona fide danger of a serious injury,
				or serious impairment of health, resulting from the circumstances. In order to
				qualify for protection under this paragraph, the employee, when practicable,
				shall have sought from the employee’s employer, and have been unable to obtain,
				a correction of the circumstances causing the refusal to perform the employee’s
				duties.
					.
			203.ProcedureSection 11(c) (29 U.S.C. 660(c)) is amended
			 by striking paragraph (3) and inserting the following:
				
					(3)Any employee who believes that the
				employee has been discharged, disciplined, or otherwise discriminated against
				by any person in violation of paragraph (1) or (2) may, within 180 days after
				such alleged violation occurs, file (or have filed by any person on the
				employee’s behalf) a complaint with the Secretary alleging that such discharge
				or discrimination violates paragraph (1) or (2). Upon receipt of such a
				complaint, the Secretary shall notify the person named in the complaint
				(referred to in this subsection as the respondent) of the filing
				of the complaint.
					(4)(A)(i)Not later than 60 days
				after the receipt of a complaint filed under paragraph (3), the Secretary shall
				conduct an investigation and determine whether there is reasonable cause to
				believe that the complaint has merit. During the investigation, the Secretary
				shall notify the respondent of the charges made in the complaint, and shall
				provide such person with an opportunity to meet with the inspector conducting
				the investigation, to submit a response to such charges, and to present
				witnesses to rebut such charges. The Secretary shall also consider the result
				of any grievance proceeding provided for in a collective bargaining agreement,
				that may have been held with respect to such charges. Upon completion of the
				investigation, the Secretary shall issue findings and notify the complainant
				and the respondent of the Secretary’s findings. If the Secretary has concluded
				that there is reasonable cause to believe that a violation has occurred, the
				Secretary’s findings shall be accompanied by a preliminary order providing the
				relief prescribed by subparagraph (B).
							(ii)(I)Not later than 30 days
				after the Secretary has issued findings under clause (i), either the respondent
				or the complainant may file objections to the findings or preliminary order,
				and request a hearing on the record, except that the filing of such objections
				shall not operate to stay any reinstatement remedy contained in the preliminary
				order.
								(II)If a hearing described in subclause
				(I) is not requested in the 30-day period described in such subclause with
				respect to a preliminary order, the order shall be deemed to be a final order
				and not subject to judicial review.
								(iii)If the Secretary does not issue
				findings under clause (i) with respect to a complaint within 90 days after the
				receipt of the complaint, the complainant may request a hearing on the record
				on the complaint.
								(iv)The Secretary shall expeditiously
				conduct a hearing requested under clause (ii) or (iii). Upon the conclusion of
				such hearing, the Secretary shall issue a final order within 120 days. Until
				the issuance of a final order, such hearing may be terminated at any time on
				the basis of a settlement agreement entered into by the Secretary, the
				complainant, and the respondent.
								(B)(i)If, in response to a
				complaint filed under paragraph (3), the Secretary determines that a violation
				of paragraph (1) or (2) has occurred, in issuing an order under subparagraph
				(A)(iv), the Secretary shall require—
									(I)the person who committed such
				violation to correct the violation;
								(II)such person to reinstate the
				complainant to the complainant’s former position together with the compensation
				(including backpay), terms, conditions, and privileges of the complainant’s
				employment; and
								(III)such person to pay compensatory
				damages.
								(ii)On issuing an order requiring a
				remedy described in clause (i), the Secretary, at the request of the
				complainant, may assess against the person against whom the order is issued a
				sum equal to the aggregate amount of all costs and expenses (including
				attorney’s fees) reasonably incurred, as determined by the Secretary, by the
				complainant for, or in connection with a complaint upon which the order was
				issued.
								(5)(A)Any person adversely
				affected or aggrieved by an order issued after a hearing conducted under
				paragraph (4)(A) may obtain review of the order in the United States Court of
				Appeals for the circuit in which the violation, with respect to which the order
				was issued, allegedly occurred, or the circuit in which such person resided on
				the date of such violation. The petition for review shall be filed within 60
				days after the issuance of the Secretary’s order. Such review shall be
				conducted in accordance with the provisions of chapter 7 of title 5, United
				States Code. The court shall conduct the review and issue a decision
				expeditiously.
						(B)If a person fails to comply with an
				order issued under paragraph (4)(A), the Secretary shall file a civil action in
				the United States district court for the district in which the violation was
				found to occur in order to enforce such order. In actions brought under this
				subparagraph, the district court shall have jurisdiction to grant all
				appropriate relief, including injunctive relief, reinstatement, and
				compensatory damages.
						(6)The legal burdens of proof set forth
				in section 1221(e) of title 5, United States Code, shall govern adjudication of
				violations under this
				subsection.
					.
			204.Relation to
			 enforcementSection 17(j) (29
			 U.S.C. 666(j)) is amended by inserting before the period the following:
			 , including the history of violations, under section
			 11(c).
			IIIINCREASING
			 PENALTIES FOR VIOLATORS
			301.Posting of
			 employee rightsSection
			 8(c)(1) (29 U.S.C. 657(c)(1)) is amended by adding at the end the following new
			 sentence: Such regulations shall include provisions requiring employers
			 to post for employees information on the protections afforded under section
			 11(c)..
			302.Investigations
			 of fatalities and serious incidentsSection 8 (29 U.S.C. 657) is amended by
			 adding at the end the following new subsection:
				
					(i)(1)The Secretary shall
				investigate any incident resulting in death or serious incident, that occurs in
				a place of employment covered by this Act.
						(2)If an incident resulting in death or
				serious incident occurs in a place of employment covered by this Act, the
				employer shall notify the Secretary of the incident involved and shall take
				appropriate measures to prevent the destruction or alteration of any evidence
				that would assist in investigating the incident. The appropriate measures
				required by this paragraph do not prevent an employer from taking action on a
				worksite to prevent injury to employees or substantial damage to property. If
				an employer takes such action, the employer shall notify the Secretary of the
				action in a timely fashion.
						(3)In this subsection:
							(A)Incident resulting in
				deathThe term incident resulting in death means an
				incident that results in the death of an employee.
							(B)Serious incidentThe
				term serious incident means an incident that results in the
				hospitalization of 2 or more
				employees.
							.
			303.Prohibition on
			 unclassified citationsSection
			 9 (29 U.S.C. 658) is amended by adding at the end the following:
				
					(d)The Secretary may
				not designate a citation issued under this section as an unclassified
				citation.
					.
			304.Victims’
			 rightsThe Act is amended by
			 inserting after section 9 (29 U.S.C. 658) the following:
				
					9A.Victim’s
				rights
						(a)DefinitionIn
				this section, the term victim means—
							(1)an employee who
				has sustained a work-related injury or illness that is the subject of an
				inspection or investigation conducted under section 8, or
							(2)a family member of
				an employee, if—
								(A)the employee is
				killed as a result of a work-related injury or illness that is the subject of
				an inspection or investigation conducted under section 8; or
								(B)the employee
				sustains a work-related injury or illness that is the subject of an inspection
				or investigation conducted under section 8, and the employee cannot reasonably
				exercise the employee’s rights under this section.
								(b)RightsOn
				request, a victim shall be afforded the right, with respect to a work-related
				injury or illness (including a death resulting from a work-related injury or
				illness) involving an employee, to—
							(1)meet with the
				Secretary, or an authorized representative of the Secretary, regarding the
				inspection or investigation conducted under section 8 concerning the employee’s
				injury or illness before the Secretary’s decision to issue a citation or take
				no action; and
							(2)(A)receive, at no cost, a
				copy of any citation or report, issued as a result of such inspection or
				investigation, on the later of the date the citation or report is issued and
				the date of the request;
								(B)be informed of any notice of contest
				filed under section 10; and
								(C)be provided an explanation of the
				rights of employee and employee representatives to participate in proceedings
				conducted under section 10.
								(c)Modification of
				CitationBefore entering into an agreement to withdraw or modify
				a citation issued as a result of an inspection or investigation of an incident
				resulting in death or serious incident under section 8, the Secretary, on
				request, shall provide an opportunity to the victim to appear and make a
				statement before the parties conducting settlement negotiations.
						(d)Notification and
				ReviewThe Secretary shall establish procedures—
							(1)to inform victims
				of their rights under this section; and
							(2)for the informal
				review of any claim of a denial of such a
				right.
							.
			305.Right to
			 contest citations and penaltiesThe first sentence of section 10(c) (29
			 U.S.C. 659(c)) is amended—
				(1)by inserting after
			 the issuance of a citation the following: (including a
			 modification of a citation issued); and
				(2)by
			 inserting after files a notice with the Secretary alleging the
			 following: that the citation fails properly to designate the violation
			 as serious, willful, or repeated, that the proposed penalty is not adequate,
			 or.
				306.Objections to
			 modification of citationsSection 10 (29 U.S.C. 659) is amended by
			 adding at the end the following new subsection:
				
					(d)(1)If the Secretary intends
				to withdraw or to modify a citation issued under section 9(a) as a result of
				any agreement with the cited employer, the Secretary shall provide (in
				accordance with rules of procedure prescribed by the Commission) prompt notice
				to affected employees or representatives of affected employees, and that notice
				shall include the terms of the proposed agreement.
						(2)Not later than 15 working days after
				the receipt of a notice provided in accordance with paragraph (1), any employee
				or representative of employees, regardless of whether such employee or
				representative has previously elected to participate in the proceedings
				involved, shall have the right to file a notice with the Secretary alleging
				that the proposed agreement fails to effectuate the purposes of this Act and
				stating the respects in which the agreement fails to effectuate the
				purposes.
						(3)Upon receipt of a notice filed under
				paragraph (2), the Secretary shall consider the statements presented in the
				notice, and if the Secretary determines to proceed with the proposed agreement,
				the Secretary shall respond with particularity to the statements presented in
				the notice.
						(4)Not later than 15 working days
				following the Secretary’s response provided pursuant to paragraph (3), the
				employee or representative of employees shall, on making a request to the
				Commission, be entitled to a hearing before the Commission as to whether
				adoption of the proposed agreement would effectuate the purposes of this Act,
				including a determination as to whether the proposed agreement would adequately
				abate the alleged violations alleged in the citation.
						(5)If the Commission determines that the
				proposed agreement fails to effectuate the purposes of this Act, the proposed
				agreement shall not be entered as an order of the Commission and the citation
				shall not be withdrawn or modified in accordance with the proposed
				agreement.
						.
			307.Civil
			 penaltiesSection 17 (29
			 U.S.C. 666) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $70,000 and inserting $100,000;
					(B)by striking
			 $5,000 and inserting $7,000; and
					(C)by adding at the
			 end the following: If such a violation causes the death of an employee,
			 such civil penalty amounts shall be increased to not more than $250,000 for
			 such violation, but not less than $50,000 for such violation.;
					(2)in subsection
			 (b)—
					(A)by striking
			 $7,000 and inserting $10,000; and
					(B)by adding at the
			 end the following: If such a violation causes the death of an employee,
			 such civil penalty amounts shall be increased to not more than $50,000 for such
			 violation, but not less than $20,000 for such violation.;
					(3)in subsection
			 (c)—
					(A)by striking
			 $7,000 and inserting $10,000; and
					(B)by adding at the
			 end the following: If such a violation causes the death of an employee,
			 such civil penalty amounts shall be increased to not more than $50,000 for such
			 violation, but not less than $20,000 for such violation.;
					(4)in subsection
			 (d)—
					(A)by striking
			 $7,000 and inserting $10,000; and
					(B)by adding at the
			 end the following: If such a violation causes the death of an employee,
			 such civil penalty amounts shall be increased to not more than $50,000 for such
			 violation, but not less than $20,000 for such violation.; and
					(5)in subsection (i),
			 by striking $7,000 and inserting $10,000.
				308.OSHA criminal
			 penalties
				(a)In
			 GeneralSection 17 (29 U.S.C. 666) (as amended by section 307) is
			 further amended—
					(1)in subsection
			 (e)—
						(A)by striking
			 fine of not more than $10,000 and inserting fine in
			 accordance with section 3571 of title 18, United States Code,;
						(B)by striking
			 six months and inserting 10 years;
						(C)by inserting
			 under this subsection or subsection (i) after first
			 conviction of such person;
						(D)by striking
			 fine of not more than $20,000 and inserting fine in
			 accordance with section 3571 of title 18, United States Code,;
			 and
						(E)by striking
			 one year and inserting 20 years;
						(2)in subsection (f),
			 by striking fine of not more than $1,000 or by imprisonment for not more
			 than six months, and inserting fine in accordance with section
			 3571 of title 18, United States Code, or by imprisonment for not more than 2
			 years,;
					(3)in
			 subsection (g), by striking fine of not more than $10,000, or by
			 imprisonment for not more than six months, and inserting fine in
			 accordance with section 3571 of title 18, United States Code, or by
			 imprisonment for not more than 1 year,;
					(4)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and
					(5)by inserting after
			 subsection (h) the following:
						
							(i)Any employer who
				willfully violates any standard, rule, or order promulgated pursuant to section
				6, or any regulation prescribed pursuant to this Act, and that violation causes
				serious bodily injury to any employee but does not cause death to any employee,
				shall, upon conviction, be punished by a fine in accordance with section 3571
				of title 18, United States Code, or by imprisonment for not more than 5 years,
				or by both, except that if the conviction is for a violation committed after a
				first conviction of such person under this subsection or subsection (e),
				punishment shall be by a fine in accordance with section 3571 of title 18,
				United States Code, or by imprisonment for not more than 10 years, or by
				both.
							.
					(b)DefinitionSection
			 3 (29 U.S.C. 652) is amended by adding at the end the following:
					
						(15)The term
				serious bodily injury means bodily injury that involves—
							(A)a substantial risk
				of death;
							(B)protracted
				unconsciousness;
							(C)protracted and
				obvious physical disfigurement; or
							(D)protracted loss or
				impairment, of the function of a bodily member, organ, or mental
				faculty.
							.
				(c)Jurisdiction for
			 Prosecution Under State and Local Criminal LawsSection 17 (29
			 U.S.C. 666) (as amended by subsection (a)) is further amended by adding at the
			 end the following:
					
						(o)Nothing in this
				Act shall preclude a State or local law enforcement agency from conducting
				criminal prosecutions in accordance with the laws of such State or
				locality.
						.
				(d)Inflation
			 AdjustmentSection 17 (29 U.S.C. 666) (as amended by subsection
			 (c)) is further amended by adding at the end the following:
					
						(p)Amounts provided
				under this section for civil penalties shall be adjusted by the Secretary at
				least once during each 4-year period to account for the percentage increase or
				decrease in the Consumer Price Index for all urban consumers during such
				period.
						.
				IVREQUIRING
			 EMPLOYERS TO PROVIDE AND PAY FOR PERSONAL PROTECTIVE EQUIPMENT
			401.RequirementSection 6(b) (29 U.S.C. 655(b)), as amended
			 by section 102(b), is further amended by adding at the end the
			 following:
				
					(10)(A)In this paragraph, the
				term personal protective equipment means personal protective
				equipment as such term is defined for purposes of section 1910.132(a) of title
				29, Code of Federal Regulations (or any corresponding similar regulation or
				ruling).
						(B)(i)Not later than 30 days
				after the date of enactment of the Protecting America’s Workers Act, the
				Secretary shall amend section 1910.132(a) of title 29, Code of Federal
				Regulations, to provide that protective equipment shall be provided at no cost
				to the employee.
							(ii)In promulgating any standard under
				this section that requires protective equipment, the Secretary shall specify
				that the protective equipment shall be provided at no cost to the
				employee.
							.
			
